                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Isaiah Samuel Meadows,                         )        CASE NO. 1:18 CV 2432
                                               )
               Plaintiff,                      )        JUDGE PATRICIA A. GAUGHAN
                                               )
         v.                                    )
                                               )
Judge John D. Sutula, et al.,                  )        Memorandum of Opinion and Order
                                               )
               Defendant.                      )


       This matter is before the Court on the complaint of pro se plaintiff Isaiah Samuel

Meadows against defendants Judge John Sutula (Cuyahoga County Court of Common Pleas),

Gary Mohr (Director, Ohio Department of Rehabilitation and Corrections (“ODRC”)), Warden

Ed Sheldon (Mansfield Correctional Institution (“MCI”)), and Ohio Attorney General Mike

DeWine (Doc. 1). Plaintiff alleges that he was falsely imprisoned by defendants in violation of

his federal and state constitutional rights and laws.

       For the reasons that follow, this action is dismissed.

BACKGROUND

       The events giving rise to this action relate to plaintiff’s criminal case in the Cuyahoga

County Court of Common Pleas, Case No. CR-16-607612 (“Criminal Case”)). The complaint

refers to both the Criminal Case and appeal of his conviction to the Ohio Court of Appeals,

Eighth Appellate District, Case No. CA-17-105753 (“Appellate Case”). According to the public
docket in the Criminal Case,1 Meadows, represented by counsel, pleaded guilty to multiple

offenses, including rape with firearm specification. Meadows appealed his conviction raising

four assignments of error. State v. Meadows, No. 105753, 2017 WL 5036663, at *1 (Ohio Ct.

App. Nov. 2, 2017). The State of Ohio conceded to the first assignment of error – “The trial

court violated appellant Meadows’s Federal and State constitutional rights to due process of law

and Crim. R. 11 when it accepted appellants [sic] guilty pleas without informing him of the

constitutional rights he was waiving in entering his pleas.” Id. Finding that the trial court failed

to advise Meadows of his constitutional rights and to comply with Crim R. 11, the Eighth

District reversed Meadows’ convictions and remanded the case to the trial court for further

proceedings.2 Id. The Eighth District released and journalized its decision in the Appellate

Case on November 2, 2017, and this date triggered Plaintiff’s allegations in the instant action.

         On November 2, 2017, plaintiff was incarcerated at MCI. Plaintiff claims that when the

Eighth District issued its decision reversing and remanding his criminal case, he should have

been promptly transported from MCI to the Cuyahoga County Corrections Center (“CCCC”)

pursuant to the Eighth District’s decision and Ohio Rev. Code § 2953.13. Plaintiff was not

transported from MCI to CCCC until February 7, 2018, and Plaintiff claims that during this

interval he was falsely imprisoned at MCI for 97 days. Plaintiff was transported back to MCI

on September 21, 2018 where, according to the complaint, he was “falsely imprisoned” for four

more days (Doc. 1 at 5). Plaintiff claims that his false imprisonment at MCI for a total of 101


   1
     The Court may take judicial notice of the public dockets in the Criminal and Appellate Cases. See Walburn v.
Lockheed Martin Corp., 431 F.3d 966, 972 n.5 (6th Cir. 2005) (citing Rodic v. Thistledown Racing Club, Inc., 615 F.2d
736, 738 (6th Cir. 1980)).

   2
    According to the public docket in the Criminal Case, upon remand, Meadows was convicted by a jury in February
2019 of rape with firearm specification, among other offenses.

                                                        -2-
days after the Eighth District reversed his conviction and remanded the case to state court

violated his federal and state constitutional rights, Ohio Rev. Code § 2953.13, and resulted in

the intentional infliction of emotional distress, and loss of personal items, such as clothing and

commissary products (id.). Plaintiff seeks immediate release from prison,3 2.5 million dollars in

compensatory damages, and 2.5 million dollars in punitive damages (id.).

STANDARD OF REVIEW

         Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon

which relief can be granted, lacks an arguable basis in law or fact, or seeks monetary relief

against a defendant who is immune from such relief. Neitzke v. Williams, 490 U.S. 319, 325

(1989); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). While the Court must

construe the pleading in the light most favorable to the plaintiff, Bibbo v. Dean Witter

Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998), the Court is not required to conjure unpleaded

facts or construct claims against a defendant on behalf of a pro se plaintiff. See Grinter v.

Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted); Beaudett v. City of Hampton, 775

F.2d 1274, 1277-78 (4th Cir. 1985).



         A claim lacks an arguable basis in law or fact when it is premised upon an indisputably



   3
    To the extent the plaintiff seeks release from prison, he has not alleged a cognizable § 1983 claim. Plaintiff’s sole
federal remedy for such relief is a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); Wershe
v. Combs, 763 F.3d 500, 504 (6th Cir. 2014) (“Where the relief sought is a ‘determination that he is entitled to
immediate release or a speedier release from that imprisonment,’ the prisoner must pursue relief through a writ of
habeas corpus, not through § 1983.”) (quoting Preiser, 411 U.S. at 500).

                                                          -3-
meritless legal theory or when the factual contentions are clearly baseless. Neitzke, 490 U.S. at

327. The dismissal standard for Fed. R. Civ. P. 12(b)(6) articulated in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) governs dismissal

for failure to state a claim under § 1915(e)(2)(B) or § 1915A. Hill v. Lappin, 630 F.3d 468,

470-71 (6th Cir. 2010). A cause of action fails to state a claim upon which relief may be

granted when it lacks plausibility in the complaint. Twombly, 550 U.S. at 564. A plausible

pleading must contain a short and plain statement of the claim showing that the pleader is

entitled to relief on the assumption that all of the allegations in the complaint are true.

Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 677-78.

DISCUSSION

        Plaintiff’s federal claims are brought pursuant to 42 U.S.C. § 1983. To establish a

violation under § 1983, plaintiff must show that a person acting under color of state law

deprived him of rights, privileges, or immunities secured by the Constitution or laws of the

United States. See Gomez v. Toledo, 446 U.S. 635, 640 (1980) (citation omitted). Plaintiff’s §

1983 claims are subject to dismissal for multiple reasons.

        Judge Sutula is Immune from Suit

        Judge John Sutula, the presiding judge in the Criminal Case, is immune from suit.

Plaintiff alleges that Judge Sutula falsely imprisoned him without due process after the Eighth

District Court of Appeals vacated his conviction and remanded the case for further proceedings

when the judge ordered him transported back and forth between MCI and the CCCC (see Doc.

1-1 at 6-7).

        Judge Sutula is absolutely immune from suit for damages based upon his decisions and


                                                 -4-
actions taken in the course of the Criminal Case, both in the original proceedings and upon

remand. See Mireles v. Waco, 502 U.S. 9, 9 (1991) (collecting cases); Barnes v. Winchell, 105

F.3d 1111, 1115 (6th Cir. 1997) (citing among authority Mireles, 502 U.S. at 9). Absolute

judicial immunity may be overcome only in two situations: (1) when the conduct alleged is

performed at a time when defendant is not acting as a judge; or (2) when the conduct alleged,

although judicial in nature, is taken in complete absence of all subject matter jurisdiction of the

court over which he presides. Mireles, 502 U.S. at 11-12 (citations omitted); Barnes, 105 F.3d

at 1116 (citing Mireles, 502 U.S. at 11-12). A judge will be not deprived of immunity even if

the action he took was in error, done maliciously, or in excess of his authority. Stump v.

Sparkman, 435 U.S. 349, 356-57 (1978).

         Even liberally construing the complaint, there are no allegations from which this Court

may infer that Judge Sutula acted outside of his judicial capacity or lacked jurisdiction over the

Criminal Case. Accordingly, Judge Sutula is immune from suit and dismissed from this case

pursuant to § 1915(e)(2)(B).4

         Plaintiff Fails to State a § 1983 Claim against Sheldon, Mohr, and DeWine

         Plaintiff’s claims against Sheldon, Mohr, and DeWine are identical: false imprisonment,

violation of federal and state constitutional rights to due process, violation of the Fifth and

Fourteenth Amendments, violation of Ohio Rev. Code § 2953.13, deliberate indifference,



   4
       To the extent that plaintiff is suing the Cuyahoga County Court of Common Pleas, the court is not sui juris and
any claim against the court is construed as a claim against Cuyahoga County. See Malone v. Court of Common Pleas
of Cuyahoga County, 344 N.E.2d 126, 128 (Ohio 1976) (Ohio courts cannot sue or be sued in their own right). Plaintiff
fails to assert a § 1983 claim against Cuyahoga County because the complaint does not plausibly allege a county custom
or policy caused the alleged deprivation of his constitutional rights. See Wooten v. Logan, 92 F. App’x 143, 145-46
(6th Cir. 2004) (citations omitted).

                                                         -5-
wrongful imprisonment, and unlawful imprisonment (see Doc. 1-1 at 9, 12, 14). Plaintiff’s

factual allegations in support of these claims are based upon the allegation that defendant

Sheldon did not comply with the Eighth District’s order and Ohio law and transfer him from

MCI to the CCCC (see id. at 13). Plaintiff claims that defendants did not comply with Ohio

Rev. Code § 2953.13, which provides that if a criminal case is remanded to the trial court, “the

warden shall forthwith cause the defendant to be conveyed to the jail of the county in which the

defendant was convicted, and committed to the custody of the sheriff of that county.” Thus,

plaintiff alleges that he was “falsely imprisoned” by defendants at MCI (id. at 10-11, 12-13, 14-

15). Plaintiff fails to state a claim upon which relief may be granted against Sheldon, Mohr, and

DeWine.

        When the Eighth District reversed plaintiff’s conviction and remanded the case to the

trial court for further proceedings, the court did not order plaintiff’s release, but remanded to the

trial court for further proceedings. See Meadows, 2017 WL 5036663, at *1 (“We reverse

appellant’s convictions and remand this matter for further proceedings consistent with this

opinion.”).5 Plaintiff identifies himself as a “pretrial detainee” (Doc. 1 at 4). But whether an

inmate is a convicted prisoner or pretrial detainee, he has no constitutional right to be

incarcerated in a particular prison or jail. See Olim v. Wakinekona, 461 U.S. 238, 245-46

(1983); see also Sherman v. Washington Cty. Det. Ctr., No. 2:16-CV-27-TWP-MCLC, 2018

WL 1405279, at *3 (E.D. Tenn. Mar. 20, 2018) (pretrial detainee has no constitutional right or

liberty interest in being housed in any particular facility or apart from convicted prisoners)



   5
      The Eighth District also ordered the trial court to address, on remand, Meadow’s competency to stand trial and
sanity at the time of the act. Meadows, 2017 WL 5036663, at *1 n.1.

                                                        -6-
(citations omitted). Plaintiff’s allegation that Sheldon violated his constitutional rights because

he was housed at MCI for a period of time after the Eighth District reversed and remanded the

Criminal Case (see Doc. 1-1 at 10, 12-13) fails to state a § 1983 claim upon which relief may be

granted.

       Plaintiff’s § 1983 claims against Mohr and DeWine in their individual capacities are

based upon the same allegations asserted against Sheldon. It appears that plaintiff sued Mohr

and DeWine solely because Mohr is the Director of the ODRC and DeWine was, at the time, the

Ohio Attorney General. It is well-established, however, that liability under § 1983 may not be

imposed upon a supervisory official solely on the basis of respondeat superior. Mohr and

DeWine are only liable under § 1983 for the alleged constitutional violation if they

“‘encouraged the specific incident of misconduct or in some other way directly participated in

it.’” Cardinal v. Metrish, 564 F.3d 794, 802-03 (6th Cir. 2009) (quoting Combs v. Wilkinson,

315 F.3d 548, 558 (6th Cir. 2002) (further citation omitted)). Here, the complaint does not

allege any specific conduct or personal involvement on the part of Mohr or DeWine regarding

the alleged unconstitutional conduct, without which plaintiff cannot establish § 1983 liability on

the part of these defendants. See Griffin v. Montgomery, 238 F.3d 421 (6th Cir. 2000) (Table)

(affirming district court’s dismissal of claims against certain defendants for failing to allege

their personal involvement in the claimed denial of his rights) (citing Salehpour v. Univ. of

Tenn., 159 F.3d 199, 206 (6th Cir. 1998), cert. denied, 526 U.S. 1115 (1999)).

       Plaintiff’s official capacity claims against Mohr, Sheldon, and DeWine fare no better.

Official capacity claims against these defendants are the equivalent of claims against the State

of Ohio. See Dotson v. Wilkinson, 477 F. Supp. 2d 838, 852 (N.D. Ohio 2007) (“Courts have


                                                 -7-
long recognized that suits against state officials in their official capacity are treated as suits

against the state.”) (citing among authority Hafer v. Melo, 502 U.S. 21, 25 (1991)). But when

Congress enacted § 1983, it did not abrogate the immunity of the State of Ohio or its agencies

from suit under the Eleventh Amendment, nor is the State or its agencies “persons” within the

meaning of § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65-66 (1989)

(citations omitted). The State of Ohio and ODRC are, therefore, immune from suit. MCI,

owned and operated by the ODRC, is not sui juris and claims against it are construed against the

ODRC, which is immune from suit as an arm of the State of Ohio. See See Brown v. Imboden,

No. 1:11 CV 529, 2011 WL 3704952, at *2 (N.D. Ohio Aug. 23, 2011) (citations omitted).

Accordingly, Plaintiff fails to state a plausible § 1983 claim against Sheldon, Mohr, and

DeWine in their official capacities.

        Plaintiff’s State Law Claims are Dismissed

        The Court’s supplemental jurisdiction over state law claims is governed by 28 U.S.C. §

1367(c). That statute contains an express provision permitting the Court to decline supplemental

jurisdiction over state law claims when the Court has dismissed all of the claims over which the

Court has original jurisdiction. 28 U.S.C. § 1367(c)(3). Generally, the Court should exercise its

discretion and decline to hear the state law matters when the federal law claims are dismissed

before trial. United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724-26 (1966). Having

dismissed all of plaintiff’s federal claims, and seeing no other basis for federal jurisdiction, the

Court declines to exercise supplemental jurisdiction over plaintiff’s state law claims.

Accordingly, Meadows’ state law claims are dismissed without prejudice.

CONCLUSION

                                                  -8-
       For all of the foregoing reasons, this case is dismissed pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A. Plaintiff’s motion for service of process (Doc. 3) is moot, and denied

as such.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.

                                             /s/ Patricia A. Gaughan
                                             PATRICIA A. GAUGHAN
                                             United States District Judge
                                             Chief Judge
Dated: 3/14/19




                                               -9-
